Judgment of resentence, Supreme Court, New York County (Carol Berkman, J.), rendered July 2, 2008, resentencing de*656fendant to a term of eight years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision (PRS) was not barred by double jeopardy, since defendant was still serving his prison term at that time, and therefore had no reasonable expectation of finality in his illegal sentence (People v Lingle, 16 NY3d 621 [2011]). Defendant’s due process argument is also without merit (id.). Defendant’s remaining challenges to his resentencing are similar to arguments that were rejected in People v Williams (14 NY3d 198 [2010], cert denied 562 US —, 131 S Ct 125 [2010]) or are otherwise without merit.
Defendant also argues that he should be permitted to withdraw his guilty plea on the ground that the plea court inadequately advised him of the PRS portion of his sentence (see People v Catu, 4 NY3d 242 [2005]). That claim is not properly before this Court on this appeal from the judgment of resentence (see People v Jordan, 16 NY3d 845 [2011]).
We perceive no basis for a reduction of sentence. Concur— Tom, J.P, Saxe, Catterson, Renwick and DeGrasse, JJ.